The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 28, 2014

                            No. 04-13-00727-CR and 04-13-00728-CR

                                         Jerry Paul ROSE,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court No. B09-410 and B09-0540
                         Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
        In each of these appeals, appellant’s court-appointed attorney has filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief. Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). If the appellant desires to file a pro se
brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than thirty
days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that
the motions to withdraw, filed by appellant’s counsel, are HELD IN ABEYANCE pending
further order of the court.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court